NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


STEPHEN BREWSTER, DOC# 136721,           )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D18-1435
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 10, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Stephen M. Walker,
Judge.

Stephen Brewster, pro se.



PER CURIAM.

              Affirmed.



CASANUEVA, SALARIO, and ATKINSON, JJ., Concur.